DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 13, the bolts 188 that secure the rotor 145 to the ICE 11 appear to enter into the flywheel side (rear face) of the engine block (with the examiner presuming the flywheel has been removed in FIG. 13).  This is unclear and would not result in e.g., a rotor that could rotate.  Moreover, it is unclear from the disclosure how the rotor is in fact “directly coupled” to the crankshaft (claim 4), with the examiner seeing no details of any direct coupling in the drawings or specification.  37 CFR 1.83(a) requires that the drawings must show every feature of the invention specified in the claims.  Therefore, the direct coupling of the first side of the rotor to the crankshaft (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in FIG. 13 the HV connectors 147 are shown as connected to the ICE 11, but in FIG. 12, the same “connectors 147” are apparently shown as being connected to the ICE coupling side of the MGU.  This is unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets



Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim (Specification) Objections
Claim 11 is objected to because of the following informalities:  in claim 11, lines 6, 8, 10, and 13 should apparently be indented, per 37 CFR 1.75(i).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

[The Claim Interpretation section is divided into two parts, I. and II., below:]
I. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language (cf. claim 19) creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 II. In claim 13, line 1, “An electric motor drive retrofit system” in the preamble is considered to be a non-limiting recitation of intended use not necessary to give life, meaning, and vitality to the claim.  See MPEP 2111.02, and 2111.02, II.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5 and 6, “is part of an electric motor drive retrofit system” is indefinite, in as much as the [whole] “system” itself is apparently not being claimed in claim 1 (i.e., it is outside of the scope of the claim[1]), and it is unclear how, in practicing the method step of claim 1, it would be determined that the motor generator unit “is [or is not a] part of an electric motor drive retrofit system”, e.g., since no retrofitting or use of the system in the method is claimed. Moreover, it is also unclear how the “retrofit[2] system” is or would be defined for interpreting the claim3 (e.g., is it defined by intended use, by particular components such as the two disclosed pumps and/or the user interface device and/or maybe other conceivable but undisclosed components, a combination of intended use and components, or something else entirely?) and how “is part of” can be satisfied for the method.  For example, if a new/conventional “crankshaft integrated starter generator” (hereinafter, CISG) was used to replace a [conventional4] broken one in an older OEM vehicle (e.g., by obviously disassembling the driveline), and the new CISG was sold with (or purchased with) gaskets, etc. required for installation, or it was purchased by itself by someone who already had in stock and/or could make [e.g., using a gasket maker] the required installation components, then would the CISG be “part of an electric motor drive retrofit system”?  Why or why not?
In claim 4, lines 4 to 7, “the first side of the rotor is directly coupled to the crankshaft of the internal combustion engine without any intervening clutch, wherein there are no intervening components between the motor generator unit and the internal combustion engine” is unclear from the teachings of the specification (e.g., how is one “side” of the rotor directly coupled to the crankshaft, what is “intervening parts” referring to (e.g., is a bolt [188] an intervening part[5] if it possibly permits the rotor to be removed/disengaged from the crankshaft, for servicing)?  Why or why not?
In claim 5, lines 2 and 3, “the transmission bell housing” apparently has no proper antecedent basis and is unclear.
In claim 5, line 3, “of an axial flux type motor” is indefinite from the teachings of the specification in that applicant has apparently disclosed no components that might generate flux (magnets, coils), apparently not even a stator, and so it is unclear how the motor is said to be “of axial flux type motor”.
In claim 6, lines 1 and 2, “is a functional equivalent of a flywheel of the vehicle” is indefinite from the teachings of the vehicle” because i) it is unclear how the function of the flywheel is defined (e.g., is it defined by inertial damping/energy storage, by dual coupled masses that provide sprung resilience in the driveline[6], by frictional damping, by the coupling of an engine output to a transmission input, by providing crankshaft position signals, by providing the backing plate for a clutch, by some combination of these, or something else entirely?) and ii) it is unclear how equivalence for the varied/various possible functions/function combinations would be determined.
In claim 6, line 5, “increases by no more than five inches” is indefinite (e.g., increases from what baseline, particularly?) 
Throughout the claims, e.g., in claim 7, lines 5 and 7, in claim 8, lines 2 and 4, in claim 9, lines 6 and 7, in claim 14, lines 3 and 4, in claim 15, lines 2 and 5, etc., “supplies” and “supplied” are grammatically incorrect and indefinite when used without an object, in as much as “supply”7 is a transitive verb and it is therefore unclear from the claim language (when the verb is used without a required object) what particularly is being supplied (e.g., perhaps support, heat, information, etc.)
In claim 8, lines 2 and 3, in claim 15, lines 2 and 4, and in claim 18, line 5, “the motor generator” apparently has insufficient antecedent basis (e.g., apparently only a “motor generator unit” is previously recited), and is unclear.
In claim 11, lines 4 and 5, “a power system cooling pump control signal” renders the claim indefinite because no power system cooling pump is required by the claim and it is therefore unclear what the recited cooling pump control signal might possibly control and what would or would not constitute such a signal.
In claim 11, lines 6 and 7, “an energy storage system cooling pump control signal” renders the claim indefinite because no energy storage system cooling pump is required by the claim and it is therefore unclear what the recited cooling pump control signal might possibly control and what would or would not constitute such a signal.
In claim 11, line 10, “battery control signals” renders the claim indefinite because no battery is required by the claim and it is therefore unclear what the recited cooling battery control signals plural) might possibly control and what would or would not constitute such a signal.
In claim 12, lines 2ff, “a retrofitting entity” is unclear from the teachings of the specification (e.g., is this referring to a company as a legal entity, a single person who couples the motor generator, any of multiple persons who might help in coupling the motor generator, etc.?), it is unclear what acts might constitute “suppl[ying]” (line 3) a vehicle and thus who would be a “vehicle providing entity”, and it is unclear what might make the retrofitting entity “different from” (line 4) the vehicle providing entity.  For example, if the vehicle is manufactured by Ford Motor Company but driven to a retrofitting company by Mr. Smith, then who is the vehicle provider?  If Mr. Jones as the/a retrofitting entity is employed by Ford Motor Company and personally performs the coupling of the motor generator, is the retrofitting entity “different from” the/a vehicle providing entity?  Why or why not?
In claim 13, the final wherein clause in lines 4 to 6 is unclear, because applicant is claiming (in the preamble of line 1), “An electric motor drive retrofit system” which ostensibly does not include an/the internal combustion engine (cf. FIG. 2 and the claim language), but then applicant adds a “wherein” clause to indicate that the claimed system together with the internal combustion engine for part of a hybrid drive system of a vehicle.  This limitation is unclear as apparently being outside of the scope of the claim.  Is applicant claiming (in claim 13) the system, or the system in combination with an engine, or the system in combination with an engine and a hybrid vehicle?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 9, 12 to 16, and 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (PCT, WO 2015/166258) in view of Walker et al. (“System Consideration for an Automotive Integrated Starter Generator”, Second International Conference on Power Electronics, Machines and Drives (PEMD 2004), 31 March-2 April 2004, pages 62 to 66).
Brown et al. (WO, ‘258) reveals:
per claim 1, a method comprising:
coupling a motor generator unit [e.g., the integrated electrical machine 12, used e.g., to provide boost during acceleration (page 14, lines 67ff), to provide some power/torque assist (page 24, lines 16ff and page 28, line 11), and to provide active damping of vibrations generated by the engine 10 during normal running (page 23, lines 9ff)] between a transmission and an internal combustion engine of a vehicle [e.g., directly coupling the rotor 22 to the crankshaft 18 by the bolts shown in FIG. 1 on one side and to the transmission 14 on the other side, so as to replace the flywheel, e.g., obviously during assembly and/or during retrofit e.g., by having “the rotor of the electric machine replace[] the engine’s flywheel” (claim 46); see also page 14, lines 17ff, “The arrangement shown in Figure 1 can allow an existing engine in a commercial vehicle to be replaced with the integrated engine/machine arrangement, while maintaining existing interfaces. . . .  Thus this arrangement can provide a low cost solution for retrofitting to an existing vehicle.”], wherein the internal combustion engine includes a crankshaft [e.g., 18], wherein the motor generator unit includes a rotor [e.g., 22] that is coupled to the crankshaft, and wherein the motor generator unit is part of an electric motor drive retrofit system [e.g., including the added elements (e.g., beyond the engine 10, the external battery 44, the ECM 46, and the OEM controller 48) as shown in FIG. 2];
It may be alleged that Brown et al. (WO, ‘258) does not provide an active step of “coupling” the motor generator between a transmission and an internal combustion engine, since he states that, “The rotor 22 of the electrical machine is directly coupled to the engine crankshaft 18 on one side and to the transmission 14 on the other side, and replaces the engine's flywheel”, although the examiner understands that for the rotor to be so “directly coupled”, an action (of coupling) leading to that state, e.g., during vehicle manufacture or subsequently e.g., during retrofit, would have been implicit and/or obvious when following the Brown et al. (WO, ‘258) disclosure.
However, in the context/field of system considerations for an automotive integrated starter generators (ISGs) that allow an engine start/stop function with high[er] efficiency and power density, Walker et al. (PEMD 2004) teaches the [active] “mounting” (page 63) of an axial flux-type PM ISG on the crankshaft, as shown in FIG. 3 without necessarily increasing the required space envelope by removing the flywheel and using the ISG rotor in its place (page 63), with the drivetrain overall length increasing (in an example) by only “40 mm” (page 64) by the drivetrain configuration shown in FIG. 6[8], when used with a [e.g., manual] transmission including a clutch assembly for driving the input transmission shaft, wherein the clutch assembly includes a clutch cover connected to the rotor as shown e.g., in FIG. 7[9].
It would have been obvious at the time the application was filed to implement or modify the Brown et al. (WO, ‘258) start-stop system and method so that an ISG axial flux-type PM machine would have been used for the integrated electrical starter-generator machine 12, as taught by Walker et al. (PEMD 2004), and so that, in the retrofitting process described by Brown et al. (WO, ‘258), the ISG axial flux PM machine rotor would have been used to replace the vehicle engine’s flywheel by mounting/coupling the ISG on the crankshaft within the space envelope of the drivetrain and by extending the drivetrain length by, for example, only 40 mm and with the rotor (or a backing plate thereof) acting as a clutching surface in place of the flywheel (cf. FIGS. 5 and 7 in Walker et al. (PEMD 2004)), as taught by Walker et al. (PEMD 2004) e.g., in FIG. 6, in order that high[er] efficiency and power density in the space envelope would be provided, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Brown et al. (WO, ‘258) start-stop system and method would have rendered obvious:
per claim 2, depending from claim 1, further comprising:
removing a flywheel or a starter unit of the vehicle [e.g., to replace the engine flywheel with the rotor 22 as taught by Brown et al. (WO, ‘258); and in order to omit the flywheel as taught by Miller et al. (IEEE 1999)];
per claim 3, depending from claim 1, further comprising:
coupling a supplemental flywheel between the electric motor generator unit and the transmission [e.g., the clutch cover and/or pressure plate that would have obviously been coupled for rotation with the axial-flux PM machine/ISG rotor in FIG. 6 of Walker et al. (PEMD 2004), e.g., as shown in FIGS. 3 and 7], wherein the supplemental flywheel and at least part of the motor generator unit are disposed within a transmission bell housing of the vehicle [e.g., as shown in FIG. 1 of Brown et al., (WO, 258) and in FIGS. 5 and 6 of Walker et al. (PEMD 2004), with the transmission bell housing in Brown et al. (WO, ‘258) including 20, 30, 14, etc., and with Walker teaching that the machine outside diameter is limited to “the bell-housing diameter” (page 63)];
per claim 4, depending from claim 1, wherein the rotor is disposed within a motor generator unit housing, wherein the rotor has a first side and a second side [e.g., as shown in FIG. 1 of Brown et al. (WO, ‘258) and in FIGS. 4 and 6 in Walker et al. (PEMD 2004)], wherein the first side of the rotor is opposite the second side of the rotor, wherein after the coupling, the first side of the rotor is directly coupled to the crankshaft of the internal combustion engine without any intervening clutch [e.g., as taught by both Brown et al. (WO, ‘258) and Walker et al. (PEMD 2004)], wherein there are no intervening components between the motor generator unit and the internal combustion engine, wherein the transmission includes a transmission input [e.g., as taught by both Brown et al. (WO, ‘258) and Walker et al. (PEMD 2004)], and wherein after the coupling, the second side of the rotor is coupled to the transmission input of the transmission with or without an intervening clutch [e.g., as taught by both Brown et al. (WO, ‘258) and Walker et al. (PEMD 2004)];
per claim 5, depending from claim 1, wherein the motor generator unit is shaped such that at least part of the motor generator unit fits within the transmission bell housing [e.g., as shown in FIG. 1 of Brown et al., (WO, ‘258) and in FIGS. 5 and 6 of Walker et al. (PEMD 2004), with the transmission bell housing in Brown et al. (WO, ‘258) including 20, 30, 14, etc., and with Walker teaching that the machine outside diameter is limited to “the bell-housing diameter” (page 63)], and wherein the motor generator unit is of an axial flux type motor [e.g., as disclosed by Walker et al. (PEMD 2004)];
per claim 6, depending from claim 1, wherein the motor generator unit is a functional equivalent of a flywheel of the vehicle, and wherein after the motor generator unit is coupled between the transmission and the internal combustion engine of the vehicle, a separation between a transmission bell housing and the internal combustion engine increases by no more than five inches [e.g., is increased by 40 mm (1.6 inches), as taught at page 64 of Walker et al. (PEMD 2004), and increased by the length of a portion of the stator housing 30 in Brown et al. (WO, ‘258) which would have obviously been no more than 5 inches as a mere matter of design choice (see MPEP 2144.04, IV.)];
per claim 7, depending from claim 1, wherein the electric motor drive retrofit system includes a power system, wherein the power system includes a motor control unit (MCU) [e.g., the switching controller 52, converter 36, etc. performing obvious motor control functions, in FIG. 3 of Brown et al. (WO, ‘258)] and the motor generator unit [e.g., the electrical starter generator 12 in Brown (WO, ‘258), as modified in view of Walker et al. (PEMD 2004)], wherein the method further comprises:
coupling the motor generator unit to the MCU [e.g., obviously by means of the wiring/circuit elements shown in FIG. 3 of Brown et al. (WO, ‘258)] such that the MCU supplies the motor generator unit in a first operating mode [e.g., when the electric machine is starting or boosting the engine, in Brown et al. (WO, ‘258); and during start/boost/assist modes at page 62 in Walker et al. (PEMD 2004)], and such that the motor generator unit supplies the MCU in a second operating mode [e.g., during regenerative braking, e.g., at page 12, lines 12ff of Brown et al. (WO, ‘258), to charge the storage device 38 and/or battery 44 using the vehicle’s kinetic energy; and for energy recovery during coasting (regenerative braking) at page 62 in Walker et al. (PEMD 2004)];
per claim 8, depending from claim 7, wherein in the first operating mode, the motor generator is supplied by the MCU to supply torque to a powertrain of the vehicle [e.g., when used to boost or assist the engine output, in Brown et al. (WO, ’258) and Walker et al. (PEMD 2004)], and wherein in the second operating mode, the motor generator receives torque from the powertrain of the vehicle and supplies the MCU [e.g., to charge the storage device while the vehicle is braking, in Brown et al. (WO, ‘258), and to perform the energy recovery during coasting (regenerative braking), in Walker et al. (PEMD 2004)];
per claim 9, depending from claim 7, wherein the electric motor drive retrofit system includes an energy storage system [e.g., 38 to 42, etc. in Brown et al. (WO, ‘258)], wherein the energy storage system comprises an energy storage device [e.g., the electrical storage device 38 in Brown et al. (WO, ‘258)] and a battery management system [e.g., in the controller 50 of Brown et al. (WO, ‘258), which “checks if there is sufficient charge in the storage device 38” (page 12, line 20) and “prioritizes charging of the electrical storage device 38” when the engine is first started (page 13, line 26), wherein the storage device 38 may comprise “batteries” (page 6, line 30) and may be charged from the external battery 44 via the DC/DC converter 42 when necessary], wherein the method further comprises:
coupling the energy storage device to the MCU such that in the first operating mode [e.g., as shown by the wiring in FIG. 2 of Brown et al. (WO, ‘258)], the energy storage device supplies the MCU [e.g., over the line 40 in FIGS. 2 and 3 of Brown et al. (WO, ‘258)], and such that in the second operating mode, the MCU supplies the energy storage device [e.g., over the line 40 in FIGS. 2 and 3 of Brown et al. (WO, ‘258)];
per claim 12, depending from claim 1, wherein the coupling of the motor generator unit is performed by a retrofitting entity [e.g., the obvious person who retrofits the vehicle, as suggested by Brown et al. (WO, ‘258) to provide the start-stop system, and the obvious person who is replaces the flywheel with the ISG rotor in Walker et al. (PEMD 2004)] that obtains the electric motor drive retrofit system [e.g., as an obvious step in retrofitting the vehicle in Brown et al. (WO, ‘258)], wherein the vehicle is supplied by a vehicle providing entity [e.g., obviously by a vehicle manufacturer or another person who brings the vehicle to the person performing the retrofitting or replacing the flywheel with the ISG rotor], and wherein the retrofitting entity is different from the vehicle providing entity [e.g., as would have been obvious to one of ordinary skill in the art, where different people would obviously perform different functions, so that one person wouldn’t have to do everything];
per claim 13, an electric motor drive retrofit system, comprising:
a power system, wherein the power system comprises a motor generator unit [e.g., the electrical starter-generator 12 in Brown et al. (WO, ‘258); and the axial flux PM ISG machine, in Walker et al. (PEMD 2004)], wherein the motor generator unit has a transmission coupling side and an internal combustion engine coupling side [e.g., as shown in both Brown et al. (WO, ‘258) FIG. 1 and Walker et al. (PEMD 2004)], and wherein the electric motor drive retrofit system and the internal combustion engine together form part of a hybrid drive system of a vehicle [e.g., part of the vehicle in Brown et al. (WO, ‘258), after it has been retrofitted as suggested at page 14, lines 21ff];
per claim 14, wherein the power system further comprises a motor control unit [e.g., the switching controller 52, converter 36, etc. performing obvious motor control functions, in FIG. 3 of Brown et al. (WO, ‘258)] that couples to the motor generator unit, wherein the motor control unit supplies the motor generator unit in a first operating mode [e.g., when the electric machine is starting or boosting the engine, in Brown et al. (WO, ‘258); and during start/boost/assist modes at page 62 in Walker et al. (PEMD 2004)], and wherein the motor generator unit supplies the motor control unit in a second operating mode [e.g., during regenerative braking, e.g., at page 12, lines 12ff of Brown et al. (WO, ‘258), to charge the storage device 38 and/or battery 44 using the vehicle’s kinetic energy; and for energy recovery during coasting (regenerative braking) at page 62 in Walker et al. (PEMD 2004)];
per claim 15, depending from claim 14, wherein in the first operating mode, the motor generator is supplied by the motor control unit to supply torque to a powertrain of the vehicle [e.g., when used to boost or assist the engine output, in Brown et al. (WO, ’258) and Walker et al. (PEMD 2004)], and wherein in the second operating mode, the motor generator receives torque from the powertrain of the vehicle and supplies the motor control unit [e.g., to charge the storage device while the vehicle is braking, in Brown et al. (WO, ‘258), and to perform the energy recovery during coasting, in Walker et al. (PEMD 2004)];
per claim 16, depending from claim 14, further comprising:
an energy storage system [e.g., 38 to 44, etc. in Brown et al. (WO, ‘258)], wherein the energy storage system is coupled to supply the motor generator unit [e.g., by means of the AC/DC converter 36, in FIGS. 2 and 3 of Brown et al. (WO, ‘258)];
per claim 18, depending from claim 14, further comprising:
a vehicle control unit [e.g., 46, 48, 50, etc. in Brown et al. (WO, ‘258)], wherein the vehicle control unit receives vehicle sensor information [e.g., 54, 56, an obvious brake pedal sensor (page 26, lines 17ff) an obvious accelerator pedal sensor (page 21, line 4), etc. in Brown et al. (WO, ‘258)], motor information [e.g., the rotor position obtained from the position sensor 58, in Brown et al. (WO, ‘258)], battery sensor information [e.g., via conventional [e.g., SOC] sensors/sensing to obviously to “check[] if there is sufficient charge in the storage device 38” (page 12, line 20), in Brown et al. (WO, ‘258)], and user input [e.g., when the brake is released or the accelerator pedal is depressed, obviously by a driver/user, indicating that the engine is to be restarted, e.g., at Step 86 in FIG. 9 of Brown et al. (WO, ‘258)], and wherein the vehicle control unit controls the motor generator based in part on at least one of the vehicle sensor information, the motor information, the battery sensor information, and the user input [e.g., to cause the electrical starter-generator 12 to e.g., start the engine, in Brown et al. (WO, ‘258)];
per claim 19, a system comprising:
a transmission coupled to receive torque from an engine of a vehicle, wherein the transmission has an input [e.g., as shown in FIG. 1 of Brown et al. (WO, ‘258) and in FIGS. 3, 6, and 7 of Walker et al. (PEMD 2004)]; and
means [e.g., the electrical starter-generator 12 in Brown et al. (WO, ‘258), , as modified in view of Walker et al. (PEMD 2004)] for receiving electrical energy stored in an energy storage device [e.g., 38, 44, etc. in Brown et al. (WO, ‘258)] and supplying torque to an input of the transmission [e.g., when the electric machine is starting/boosting/assisting the engine, in Brown et al. (WO, ‘258); and during start/boost/assist modes at page 62 in Walker et al. (PEMD 2004)], wherein the means is also for receiving torque from a powertrain of the vehicle to charge the energy storage device [e.g., to charge the storage device while the vehicle is braking, in Brown et al. (WO, ‘258), and to perform the energy recovery during coasting (regenerative braking), in Walker et al. (PEMD 2004)], and wherein part of the means is directly connected to an engine output [e.g., as taught by both Brown et al. (WO, ‘258) and Walker et al. (PEMD 2004)];
per claim 20, depending from claim 19, wherein the means is a motor generator unit [e.g., as taught by both Brown et al. (WO, ‘258) and Walker et al. (PEMD 2004)];
Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (PCT, WO 2015/166258) in view of Walker et al. (“System Consideration for an Automotive Integrated Starter Generator”, Second International Conference on Power Electronics, Machines and Drives (PEMD 2004), 31 March-2 April 2004, pages 62 to 66) as applied to claims 9 and 17 above, and further in view of Auerbach et al. (2017/0260894).
Brown et al. (WO, ‘258) as implemented or modified in view of Walker et al. (PEMD 2004) has been described above.
The implemented or modified Brown et al. (WO, ‘258) start-stop system and method may not reveal details related to the cooling systems, although Walker et al. (PEMD 2004) teaches at page 65 that for axial flux PM ISG machine convective10 heat transfer must apparently be employed.
However, in the context/field of a hybrid vehicle which has an internal combustion engine (5) as a first drive device, and an electric machine (7) as part of a second drive device (6) at the output of the internal combustion engine, wherein the second drive device (6) also includes a battery (energy store 9) and power electronics (8) that are operatively connected to the electric machine, Auerbach et al. (‘894) teaches that, in order to run reliably and efficiently, an internal combustion engine and an electric machine should operate at a specific operating temperature or temperature range, and therefore provides a coolant pump 31 in a first coolant subcircuit 29 that includes the electric machine 7 and the power electronics 8, and a coolant pump 32 in a second coolant subcircuit 30 that is connected with the energy store 9, wherein the coolant pumps 31 and 32, respectively, are controlled for appropriately cooling of the (parts of the) second drive device 6.
It would have been obvious at the time the application was filed to implement or further modify the Brown et al. (WO, ‘258) start-stop system and method so that the vehicle was provided with first and second coolant subcircuits (29, 30), as taught by Auerbach et al. (‘894), each having a pump (31, 32) for cooling (e.g., via liquid heat transfer, as suggested by the “convective” heat transfer in Walker et al. (PEMD 2004)) the respective devices of the power (e.g., 12, 36, etc. in Brown et al. (WO, ‘258)) and energy storage systems (e.g., 38, etc. in Brown et al. (WO, ‘258) in the vehicle in an appropriately/obviously controlled manner, as taught by Auerbach et al. (‘894), in order that the internal combustion engine and the electric machine would be operated at a specific operating temperature or temperature range so as to run reliably and efficiently, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Brown et al. (WO, ‘258) start-stop system and method would have rendered obvious:
per claim 10, depending from claim 9, wherein the electric motor drive retrofit system includes a cooling system [e.g., including the subcircuits 29, 30 and pumps 31, 32 as taught by Auerbach et al. (‘894)], wherein the cooling system comprises an energy storage system cooling system [e.g., 30, 32 in Auerbach et al. (‘894)] and a power system cooling system [e.g., 30, 32 in Auerbach et al. (‘894)], wherein the method further comprises:
coupling the power system cooling system to cool the power system of the electric motor drive retrofit system during operation of the vehicle [e.g., by coupling the subcircuit between the (cooling system of the) engine and the power system components (12, 36, etc.) in Brown et al. (WO, ‘258), as taught by Auerbach et al. (‘894)]; and
coupling the energy storage system cooling system to cool the energy storage system of the electric motor drive retrofit system during operation of the vehicle [e.g., by coupling the subcircuit between the (cooling system of the) engine and the energy store component (38, etc.) in Brown et al. (WO, ‘258), as taught by Auerbach et al. (‘894)];
per claim 11, depending from claim 10, wherein the electric motor drive retrofit system includes a vehicle control unit [e.g., 46, 48, 50, etc. in Brown et al. (WO, ‘258), as obvious controller(s) for controlling all desired vehicle functions], wherein the method further comprises:
coupling the vehicle control unit to receive vehicle sensor information [e.g., from 54, 56, the brake pedal, the accelerator pedal, etc. in Brown et al. (WO, ‘258)];
coupling the vehicle control unit to supply a power system cooling pump control signal to the power system cooling system [e.g., for obviously supplying the pumps with (electrical) power for operating the pumps to appropriately cool the respective devices in Brown et al. (WO, ‘258), as taught by Auerbach et al. (‘894)];
coupling the vehicle control unit to supply an energy storage system cooling pump control signal to the energy storage system cooling system [e.g., for obviously supplying the pumps with (electrical) power for operating the pumps to appropriately cool the respective devices in Brown et al. (WO, ‘258), as taught by Auerbach et al. (‘894)];
coupling the vehicle control unit to receive motor information from the MCU and to supply MCU control signals to the MCU [e.g., to receive position information from the sensor 58 in Brown et al. (WO, ‘258); and to control the driving/regenerating through the converter 36, the switching controller 52, etc.];
coupling the vehicle control unit to supply battery control signals to the battery management system and to receive battery sensor information from the battery management system [e.g., in the controller 50 of Brown et al. (WO, ‘258), as a battery management system, which “checks if there is sufficient charge in the storage device 38” (page 12, line 20), obviously using conventional [SOC] sensors/sensing, and “prioritizes charging of the electrical storage device 38” when the engine is first started (page 13, line 26), wherein the storage device 38 may comprise “batteries” (page 6, line 30) and may be charged from the external battery 44 via the DC/DC converter 42 when necessary]; and
coupling the vehicle control unit to communicate with a user interface device [e.g., to communicate with the obvious sensors at the brake and accelerator pedals in Brown et al. (WO, ‘258), as the interface by which the user/driver tells the vehicle whether to accelerate, decelerate, etc.], wherein vehicle control unit communicates with the user interface device via a connection taken from the group consisting of: a wired link and a wireless link [e.g., it being obvious (at the time the application was filed) to communicate with brake pedal and accelerator pedal sensors in Brown et al. (WO, ‘258) by wired or wireless connections (with the examiner believing that the sum of the two, wired and wireless, constitutes the whole universe of possible connections), so that these interface devices would provide the “signals” described at pages 26, lines 16ff];
per claim 17, depending from claim 14, further comprising:
a cooling system, wherein the cooling system includes an energy storage system cooling system and a power system cooling system [e.g., as taught by the two subcircuits 29, 30 in Auerbach et al. (‘894)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kyle (2010/0044129) teaches in FIGS. 5 to 7 converting a [non-hybrid] vehicle to a hybrid vehicle using a starter-generator integrated with the transmission input and engine output shaft, wherein the starter-generator may be a radial-flux or axial-flux machine, and wherein a torque converter may be made smaller (FIG. 7) or thinner (paragraph [0057]) to accommodate the space occupied by the motor-generator.
Miller (IEEE 1999) reveals an early conversion of a Ford Contour platform vehicle to using an alternator-starter (FCAS) integrated between the engine and the transmission/differential (FIGS. 8 and 9).  The FCAS machine length (thickness) L was apparently 86 mm (Table 1), and the machine had an OD limited by the 296 mm bell housing.
The Volvo 2001 Press Release reveals an early [CISG] starter-generator integrated on an (apparently otherwise conventional) S80 vehicle, with Volvo indicating (emphasis added):
“The ISG unit displayed here is installed between the engine and gearbox, linked directly to the crankshaft. ISG replaces both the starter motor and the alternator. In addition, ISG supplies power in certain operating conditions, thereby saving fuel, as not all the power is supplied by the engine alone.

The ISG system employs 42-volt technology and has a separate battery that is placed in the spare wheel bay in the luggage compartment. 

Can be integrated in any Volvo
There is no need to develop a new car model or significantly modify an existing car – ISG can be integrated with most of Volvo’s current car models. It is a very cost-effective system compared with other solutions designed to benefit the environment, such as full hybrid powertrains.”

Jackson (Equipment World) reveals the Cummins CorePlus [CISG] motor generator that “could be retrofitted on trucks and equipment”.
Crescimbini (IEEE 2005) reveals a water-cooled axial flux permanent magnet (AFPM) machine that can “coupled [directly] to the ICE”.
The following patent documents each reveal e.g., a CISG integrated with a clutch (e.g., of a manual transmission), wherein the conventional clutch disk/disc is clamped against a backing plate rotating with the CISG rotor:  Li et al. (China, 101075770), Denner et al. (2004/0104630), Huart et al. (6,561,336), Brandenburg et al. (6,490,914), and Raoul (PCT, WO 00/31411).
Meyer et al. (2018/0362017) teaches in FIG. 2 integrating an “optional” (paragraph [0020]) CISG 171 with a dual-clutch transmission (DCT) 125.
Hickam (2006/0283642; paragraphs [0046] and [0047]) and Rao (6,133,659; column 5, lines 39ff) each teach adding an electric motor to an existing drive train.
Larguier (6,040,634) teaches using, in a hybrid vehicle drive, an electric motor with an axial length of about 100 mm or less, a high nominal torque, and a diameter not in excess of the flywheel it replaces (e.g., no more than 350 mm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See e.g., http://ptoweb.uspto.gov/patents/exTrain/documents/claim-interpretation.pptx at page 42, and the answers to Q5 and Q5a.
        2 ret•ro•fit (v. ˈrɛ troʊˌfɪt, ˌrɛ troʊˈfɪt; n. ˈrɛ troʊˌfɪt) v. -fit•ted -fit, -fit•ting, v.t.
        1. to furnish (an automobile, airplane, etc.) with parts or equipment made available after the time of original manufacture.
        n.
        2. something that has been retrofitted.
        3. the process of retrofitting.
        [From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.
        3 With the examiner being unable to read limitations from the specification into the claim (MPEP 2111.01, II.)
        4 For example, these were first introduced by Volvo for the S80 in 2001.  From the Volvo Press Release included with this Office action:
        
        
    PNG
    media_image1.png
    672
    778
    media_image1.png
    Greyscale

        5 Cf. published paragraph [0010], “There are no intervening parts that permit disengagement between the rotor and the crankshaft.”
        6 As has been standard in high-performance vehicles.  See the LuK (Schaeffler) Dual Mass Flywheel literature cited herewith.
        7 sup·ply  (sə-plī′) tr.v. sup·plied, sup·ply·ing, sup·plies
        1. To make available for use; provide: Does the hotel supply towels?
        2. To provide something necessary or desired to; furnish or equip: supplied the players with uniforms. See Synonyms at furnish.
        3. To have as a necessary or desirable feature: a crime scene that supplied valuable evidence.
        4. To fill sufficiently; satisfy: supply a need.
        5. To make up for (a deficiency, for example); compensate for.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 18 August 2021.]
        8 The examiner understands the reproduction quality of a portion of FIG. 6 in the reference copy as provided by the Office is low.  (The examiner has searched for a better copy of this article, other than the provided copy that was obtained from IEEE Xplore, but has not found one.)  However, the essence of the FIG. 6, including the (40 mm) housing spacer, the coolant opening for the stator, and the position of the ISG relative to the crankshaft, transmission shaft, and the clutch assembly, would have been obvious (to one of ordinary skill in the art) from the totality of the teachings of Walker et al. (PEMD 2004).  The examiner below/on the next page fills in details missing in FIG. 6 by inserting corresponding details from FIGS. 5 and 7. (Note:  a 20 mm thick backplate was also applied to the back of the rotor.)  See also the “Prior Art” section near the end of this Office action for a list of similar patent publications showing clutch structure integrated with a crankshaft-mounted electric motor/generator.
        
    PNG
    media_image2.png
    509
    915
    media_image2.png
    Greyscale

        
        9 The examiner labels the elements in FIG. 7, in a manner that would have been obvious to one having ordinary skill in the art, e.g., from the teachings of Walker et al. (PEMD 2004) and the general flywheel/clutch knowledge shown in FIG. 5):
        
    PNG
    media_image3.png
    752
    974
    media_image3.png
    Greyscale

        10 con·vec·tion  (kən-vĕk′shən)
        n.
        1. The act or process of conveying; transmission.
        2. Physics
        a. Heat transfer in a gas or liquid by the circulation of currents from one region to another.
        b. Fluid motion caused by an external force such as gravity.
        . . .
        con·vec′tion·al adj.
        con·vec′tive adj.
        con·vec′tive·ly adv.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 19 August 2021.]